SWIFT ENERGY COMPANY N E W S FOR IMMEDIATE RELEASE COMPANY CONTACT Paul Vincent Director – Finance & Investor Relations (281) 874-2700, (800) 777-2412 SWIFT ENERGY ANNOUNCES: FIRST QUARTER 2010 EARNINGSOF $14.2 MILLION, OR $0.37 PER DILUTED SHARE; FIRST QUARTER 2$64.0 MILLION, OR $1.69 PER DILUTED SHARE HOUSTON, May 6, 2010 – Swift Energy Company (NYSE: SFY) announced today earnings of $14.2 million for the first quarter of 2010, or $0.37 per diluted share, which compares to a net loss of $59.0 million, or $1.90 per diluted share, incurred in the first quarter of 2009 (due to a non-cash ceiling test write down). Adjusted cash flow (cash flow before working capital changes, a non-GAAP measure - see page 6 for reconciliation to the GAAP measure) for the first quarter 2010 increased 38% to $64.0 million, or $1.69 per diluted share, compared to $46.3 million, or $1.49 per diluted share, for the first quarter 2009. Swift Energy produced 2.04 million barrels of oil equivalent (“MMBoe”) during the first quarter of 2010, which is a 14% decrease compared to first quarter 2009 production of 2.37 MMBoe. Terry Swift, CEO of Swift Energy commented, “The first quarter of 2010 saw Swift Energy’s first strategic production tests from the Eagle Ford Shale.The Fasken EF 1H in Webb County tested at a rate of 9.4 million cubic feet of gas per day (“MMcfg/d”), the PCQ 1H in McMullen County tested at a rate of 1,134 barrels of oil per day (“Bbls/d”) and 1.1 MMcfg/d and the Bracken JV 1H well, drilled by our joint venture partner in McMullen County, tested at a rate of 9.0 MMcfg/d.The tests from these initial appraisal wells further demonstrate that our Eagle Ford acreage position has excellent oil and gas development potential.Swift Energy’s large acreage position in this play should provide us with significant, multi-year development opportunities, which can deliver meaningful production and reserves growth in the years to come. “While our activity levels have picked up recently in South Texas, much of the first quarter was spent optimizing the project management processes we believe are necessary to maximize the value of our assets, particularly in the Eagle Ford and Olmos formations.These processes include batch drilling techniques, large scale water handling systems and stronger alliances with our service providers and vendors, all of which should improve our drilling and completion efforts. “Although the natural gas market is experiencing continued weakness, our current production mix is weighted toward crude oil and natural gas liquids, which provide us stronger cash flows.We intend to take advantage of this stronger liquids pricing environment by focusing our activity on oil and liquids production as we continue evaluating and delineating our entire acreage position.This focus will add higher value production, but slightly lower full year production volumes than previously guided.Our drilling results also support a change of our previously stated year end reserves guidance from an increase of 5-10% to an increase of 8-12% over year end 2009 levels.We are also increasing our average daily production exit rate guidance from 27,500 barrels of oil equivalent per day (“Boe/d”) to 28,000 Boe/d.” Revenues and Expenses Total revenues for the first quarter of 2010 increased 44% to $109.8 million from the $76.4 million generated in the first quarter of 2009, primarily attributable to higher commodity prices. Depreciation, depletion and amortization expense (“DD&A”) of $18.72 per barrel of oil equivalent (“Boe”) in the first quarter of 2010 increased from $18.57 per Boe of DD&A in the comparable period in 2009, due to a higher overall full cost base.Lease operating expenses, before severance and ad valorem taxes, were $9.12 per Boe in the first quarter 2010, an increase of 9% compared to $8.37 per Boe in the first quarter of 2009.Despite overall absolute lower lease operating expenses, per unit lease operating expenses increased due to lower production levels.Severance and ad valorem taxes increased to $5.66 per Boe from $3.67 per Boe in the comparable period due to higher commodity prices. General and administrative expenses increased to $4.52 per Boe during the first quarter of 2010 from $3.56 per Boe in the same period in 2009 due to an increase in office related costs and lower production levels.Interest expense increased to $4.07 per Boe in the first quarter of 2010 compared to $3.16 per Boe for the same period in 2009 due to higher interest amounts and rates associated with long term debt. Production & Pricing Swift Energy’s first quarter 2010 production was 2.04 MMBoe, a decrease of 14% when compared to 2009 first quarter production of 2.37 MMBoe.Sequentially, production decreased 8% from the 2.21 MMBoe produced in the fourth quarter of 2009.First quarter production decreased as a result of limited new drilling activity, freezing problems due to unusually colder temperatures in Southeast Louisiana, unplanned equipment repairs at Lake Washington and natural declines. The Company realized an aggregate average price of $53.81 per Boe during the quarter, an increase of 67% from the $32.29 per Boe average price received in the first quarter of 2009.In the first quarter of 2010, average crude oil prices increased 90% to $78.10 per barrel from $41.15 per barrel realized in the same period in 2009.For the same periods, average natural gas prices were $4.74 per thousand cubic feet (“Mcf”), an increase of 13% from the $4.19 per Mcf domestic average price realized a year earlier.Prices for natural gas liquids (“NGL”) averaged $44.71 per barrel in the first quarter for a 99% increase from first quarter 2009 NGL prices of $22.52 per barrel. First Quarter Drilling Activity In the first quarter of 2010, Swift Energy drilled and completed two exploration wells and participated in one non-operated exploration well.The Company drilled and completed two of five development wells during the quarter.In the Company’s South Texas core area, one operated horizontal well was drilled to test the Eagle Ford Shale in Webb County, one operated horizontal well was drilled to test the Eagle Ford Shale in McMullen County, and one non-operated horizontal well was drilled by a joint venture partner to test the Eagle Ford Shale in McMullen County.One shallow Swift/2 vertical development well was also drilled and completed during the quarter in the AWP field in McMullen County.In Swift Energy’s Southeast Louisiana core area, one of four development wells drilled in the Lake Washington field was completed. Swift Energy currently has three operated rigs and one non-operated rig drilling in its South Texas core area, and one rig drilling in its Southeast Louisiana core area. Operations Update In the Company’s South Texas core area, the Fasken EF 1H, drilled in Webb County, and the PCQ 1H, drilled in McMullen County, were both completed in the Eagle Ford Shale formation during the first quarter.The initial production rate for the Fasken EF 1H was 9.4 MMcfg/d with flowing casing pressure of 4,550 psi on a 22/64” choke.This well is the first Eagle Ford Shale discovery that Swift Energy has drilled and is currently producing at a curtailed rate of 1 MMcfg/d due to sales line limitations.The initial production rate of Swift Energy’s second Eagle Ford well, the PCQ 1H well, was 1,134 Bbls/d and 1.1 MMcfg/d, with a flowing casing pressure of 1,750 psi on a 24/64” choke.This well requires additional facilities to be installed and will be producing to sales in early May. Also in McMullen County, the Company’s joint venture partner drilled the Bracken JV 1H and fracture stimulated the well in April.The initial production rate of this well was 9.0 MMcfg/d with flowing casing pressure of 5,815 psi on a 24/64” choke.This well’s production rate was subsequently restricted temporarily, awaiting the installation of further production facilities, to a choke setting of 17/64” and a rate of 6.4 MMcfg/d.The current rate of this well remains at 6.4 MMcfg/d and has been on production for 30 days.In accordance with the Joint Venture agreement, Swift Energy has assumed operation of this 50% working interest well.The second well of this joint venture program has been drilled but not yet completed and a third well is expected to commence drilling operations shortly. In the northern portion of the AWP field, the final well of a shallow vertical drilling program, the Henry #1, which concluded drilling operations in January, was recently completed and brought on line. Updating recent activity, Swift Energy has concluded drilling operations and is preparing to complete its next operated Eagle Ford Shale well, the Hayes 1H, in McMullen County.This well was drilled efficiently and established a new technical limit for the Company’s operations. Two additional horizontal wells targeting the Eagle Ford Shale are currently being drilled.The surface hole portion of both of these wells was drilled by a lower cost, lower horsepower rig to improve drilling efficiency.This approach will continue throughout the 2010 drilling program in South Texas. The Company’s sixth horizontal well targeting the Olmos formation, the Huff 1H, has also concluded drilling operations and will be completed during the second quarter. In its Southeast Louisiana core area at the Lake Washington field, the Company drilled three wells, completing one and plugging two during the quarter.The CM #410 was drilled to a measured depth of 5,388 feet and encountered 79 feet of true vertical net pay.This well has averaged approximately 350 gross Bbls/d of oil over the past thirty days.During the first quarter, the Company drilled a fourth well that encountered commercial quantities of hydrocarbons but was plugged due to a mechanical failure.This well was re-drilled in April as the CM #411 to a measured depth of 5,481 feet.This well logged 334 feet of true vertical net pay and will be placed on production early in the second quarter. Also during the quarter at the Lake Washington field, all seven recompletions that were performed were successful.Average initial production from these operations was approximately 339 gross Boe/d.The Company’s preventative maintenance program identified a small leak at the bulk separator for the 6700 facility, which normally handles 2,500 Bbls/d.Unplanned repairs required this Swift/3 unit to be out of service for ten days but this work eliminated the risk of this small issue having a lasting effect on Lake Washington operations.To increase capacity and service additional gas lift volumes, a new amine treating system is being installed at the CM3/Caseload facility.This new unit will double treating capacity to 36 MMcfg/d. In the Bay de Chene field, a barge rig will move into the field and the Company will resume drilling operations during the second quarter. Reaffirmation of Borrowing Base After a regular semi-annual review of its $500 million facility by its bank group, Swift Energy’s borrowing base was affirmed at $277.5 million effective May 1, 2010.Swift Energy had no borrowings outstanding on this facility as of April 30, 2010. Price Risk Management Swift Energy has purchased natural gas floors that will cover more than 60% of its currently expected second quarter 2010 natural gas production at an average NYMEX strike price of $4.73 per MMBtu.The Company has also purchased floors at a $77.62 per barrel average NYMEX strike price covering more than 40% of its second quarter 2010 crude oil production.Additionally, crude oil floors have been purchased for the third quarter 2010 covering 5% of that quarter’s estimated domestic crude oil production with a NYMEX strike price of $79.50 per barrel.On an ongoing basis, details of Swift Energy’s complete price risk management activities can be found on the Company’s website (www.swiftenergy.com). Earnings Conference Call Swift Energy will conduct a live conference call today, Thursday, May 6, at 9:00 a.m. CDT to discuss first quarter 2010 financial results.To participate in this conference call, dial 973-339-3086 five to ten minutes before the scheduled start time and indicate your intention to participate in the Swift Energy conference call. A digital replay of the call will be available later on May 6 until May 13, by dialing 706-645-9291 and using Conference ID #66143796.Additionally, the conference call will be available over the Internet by accessing the Company’s website at www.swiftenergy.com and by clicking on the event hyperlink. This webcast will be available online and archived at the Company’s website. Annual Shareholder Meeting Swift Energy’s Annual Meeting of Shareholders will be held at 4:00 p.m. CDT on Tuesday, May 11, 2010, at the Hilton Houston North, 12400 Greenspoint Drive, Houston Texas 77060. The public is invited to attend to hear management’s discussion of 2010 opportunities and operating environment. Swift Energy Company, founded in 1979 and headquartered in Houston, engages in developing, exploring, acquiring and operating oil and gas properties, with a focus on oil and natural gas reserves onshore in Louisiana and Texas and in the inland waters of Louisiana. This press release includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.The opinions, forecasts, projections, guidance or other statements other than statements of historical fact, are forward-looking statements.These statements are based upon assumptions that are subject to change and to risks, especially the uncertainty and costs of finding, replacing, developing and acquiring reserves,availability and cost of capital, labor, services, supplies and facility capacity, hurricanes or tropical storms disrupting operations, and, volatility in oil or gas prices, uncertainty and costs of finding, replacing, developing or acquiring reserves, and disruption of operationsAlthough the Company believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct.Certain risks and uncertainties inherent in the Company’s business are set forth in the filings of the Company with the Securities and Exchange Commission.Estimates of future financial or operating performance provided by the Company are based on existing market conditions and engineering and geologic information available at this time.Actual financial and operating performance may be higher or lower.Future performance is dependent upon oil and gas prices, exploratory and development drilling results, engineering and geologic information and changes in market conditions. Swift/4 SWIFT ENERGY COMPANY SUMMARY FINANCIAL INFORMATION (1) FROM CONTINUING OPERATIONS (Unaudited) (In Thousands Except Per Share and Price Amounts) Three Months Ended March 31, Percent Change Revenues: Oil & Gas Sales $ $ 44 % Other ) ) NM Total Revenue $ $ 44 % Income (Loss) From Continuing Operations $ $ ) NM Basic EPS – Continuing Operations $ $ ) NM Diluted EPS – Continuing Operations $ $ ) NM Net Cash Provided By Operating Activities – Continuing Operations $ $ 17 % Net Cash Provided By Operating Activities, Per Diluted Share – Continuing Operations $ $ (4 ) % Cash Flow Before Working Capital Changes(2) (non-GAAP measure) – Continuing Operations $ $ 38 % Cash Flow Before Working Capital Changes, Per Diluted Share – Continuing Operations $ $ 13 % Weighted Average Shares Outstanding (Basic) 21 % Weighted Average Shares Outstanding (Diluted) 22 % EBITDA (non-GAAP measure) $ $ 78 % Production (MBoe) – Continuing Operations ) % Realized Price ($/Boe) – Continuing Operations $ $ 67 % The production, revenue, expense, cash flow and income information reported are the results of continuing operations of Swift Energy. See reconciliation on page 6.Management believes that the non-GAAP measures EBITDA and cash flow before working capital changes are useful information to investors because they are widely used by professional research analysts in the valuation, comparison, rating and investment recommendations of companies within the oil and gas exploration and production industry.Many investors use the published research of these analysts in making their investment decisions. Swift/5 Reconciliation of GAAP (a) to non-GAAP Measures (Unaudited) (In Thousands) Three Months Ended Mar. 31, 2010 Mar. 31, 2009 INCOME TO EBITDA RECONCILIATIONS: Income (Loss) from Continuing Operations $ $ ) 124 % Provision (Benefit) for Income Taxes ) Interest Expense, Net Depreciation, Depletion & Amortization & ARO (b) Write-Down of Oil and Gas Properties EBITDA $ $ 78 % Three Months Ended Mar. 31, 2010 Mar. 31, 2009 CASH FLOW RECONCILIATIONS: Net Cash Provided by Operating Activities – Continuing Operations $ $ 17 % Increases and Decreases In: Accounts Receivable ) Accounts Payable and Accrued Liabilities ) Income Taxes Payable ) Accrued Interest ) ) Cash Flow Before Working Capital Changes – Continuing Operations $ $ 38 % (a) GAAP—Generally Accepted Accounting Principles (b) Includes accretion of asset retirement obligation Note: Items may not total due to rounding Swift/6 SWIFT ENERGY COMPANY SUMMARY BALANCE SHEET INFORMATION (Unaudited) (In Thousands) As of March 31, 2010 As of December 31, 2009 Assets: Current Assets: Cash and Cash Equivalents $ $ Other Current Assets Current Assets Held for Sale Total Current Assets Oil and Gas Properties Other Fixed Assets Less-Accumulated DD&A ) ) Other Assets $ $ Liabilities: Current Liabilities $ $ Long-Term Debt Deferred Income Taxes Asset Retirement Obligation Other Long-term Liabilities Stockholders’ Equity $ $ Note: Items may not total due to rounding Swift/7 SWIFT ENERGY COMPANY SUMMARY INCOME STATEMENT INFORMATION (Unaudited) In Thousands Except Per Boe Amounts Three Months Ended Three Months Ended Mar. 31, 2010 Per Boe Mar. 31, 2009 Per Boe Revenues: Oil & Gas Sales $ Other Revenue ) Costs and Expenses: General and Administrative, net Depreciation, Depletion & Amortization Accretion of Asset Retirement Obligation (ARO) Lease Operating Costs Severance & Other Taxes Interest Expense, Net Write-down of Oil and Gas Properties - - Total Costs & Expenses $ Income (Loss) from Continuing Operations Before Income Taxes ) ) Provision (Benefit) for Income Taxes ) ) Income (Loss) from Continuing Operations $ $ $ ) $ ) Loss from Discontinued Operations, Net of Taxes ) NM ) NM Net Income (Loss) $ NM $ ) NM Additional Information: Total Capital Expenditures $ $ Capitalized Geological & Geophysical $ $ Capitalized Interest Expense $ $ Deferred Income Tax $ $ ) Note: Items may not total due to rounding Swift/8 SWIFT ENERGY COMPANY CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) (In Thousands) Three Months Ended Mar. 31, 2010 Mar. 31, 2009 Cash Flows From Operating Activities: Net Income (Loss) $ $ ) Plus Loss From Discontinued Operations, Net of Taxes 35 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities - Depreciation, Depletion, and Amortization Write-down of Oil and Gas Properties Accretion of Asset Retirement Obligation (ARO) Deferred Income Taxes ) Stock Based Compensation Expense Other ) Change in Assets and Liabilities - (Increase)/Decrease in Accounts Receivable ) Increase/(Decrease) in Accounts Payable and Accrued Liabilities ) Increase/(Decrease) in Income Taxes Payable ) Increase in Accrued Interest Cash Provided by Operating Activities – Continuing Operations Cash Provided by/(Used in) Operating Activities – Discontinued Operations 46 ) Net Cash Provided by Operating Activities Cash Flows From Investing Activities: Additions to Property and Equipment ) ) Proceeds from the Sale of Property and Equipment 52 40 Cash Used in Investing Activities – Continuing Operations ) ) Cash Provided by Investing Activities – Discontinued Operations Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities: Net Proceeds From Bank Borrowings Net Proceeds From Issuance of Common Stock Purchase of Treasury Shares ) ) Cash Provided by/(Used in) Financing Activities – Continuing Operations ) Cash Provided by Financing Activities – Discontinued Operations Net Cash Provided by (Used in) Financing Activities ) Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at the Beginning of the Period Cash and Cash Equivalents at the End of the Period $ $ Swift/9 SWIFT ENERGY COMPANY OPERATIONAL INFORMATION QUARTERLY COMPARISON SEQUENTIAL & YEAR-OVER-YEAR (Unaudited) Three Months Ended Three Months Ended Mar. 31, Dec. 31, Percent Change Mar. 31, Percent Change Production : Oil & Natural Gas Equivalent (MBoe) (8 ) % ) % Natural Gas (Bcf) 0 % ) % Crude Oil (MBbl) ) % ) % NGL (MBbl) 5 % (1 ) % Average Prices: Combined Oil & Natural Gas ($/Boe) $ $ 4 % $ 67 % Natural Gas ($/Mcf) $ $ 26 % $ 13 % Crude Oil ($/Bbl) $ $ 4 % $ 90 % NGL ($/Bbl) $ $ 11 % $ 99 % Swift/10 SWIFT ENERGY COMPANY SECOND QUARTER AND FULL YEAR 2010 GUIDANCE ESTIMATES Actual For First Quarter 2010 Guidance For Second Quarter 2010 Guidance For Full Year 2010 Production Volumes (MMBoe) - - Production Mix: Natural Gas (Bcf) - - Crude Oil(MMBbl) - - Natural Gas Liquids (MMBbl) - - Product Pricing (Note 1): Natural Gas (per Mcf) NYMEX Differential (Note 2) $ - - Crude Oil (per Bbl) NYMEX differential (Note 3) $ - - NGL (per Bbl) Percent of NYMEX Crude 57% 50% - 65% 50% - 65% Oil & Gas Production Costs: Lease Operating Costs (per Boe) $ - - Severance & Ad Valorem Taxes (as % of Revenue dollars) 10.5% 10.5% - 11.5% 10.5% - 11.5% Other Costs: G&A per Boe $ - - Interest Expense per Boe $ - - DD&A per Boe $ - - Supplemental Information: Capital Expenditures Operations $ - - Acquisition/Dispositions, net $ - Capitalized G&G (Note 4) $ - - Capitalized Interest $ - - Total Capital Expenditures $ - - Basic Weighted Average Shares - - Diluted Computation: Weighted Average Shares - - Effective Tax Rate 37.6% 36.0% - 38.0% 36.0% - 38.0% Deferred Tax Percentage 100% 90% - 100% 90% - 100% Note 1: Swift Energy now maintains all its current price risk management instruments (hedge positions) on its Hedge Activity page on the Swift Energy website (www.swiftenergy.com). Note 2: Average of monthly closing Henry Hub NYMEX futures price for the respective contract months, included in the period, which best benchmarks the 30-day price received for domestic natural gas sales. Note 3: Average of daily WTI NYMEX futures price during the calendar period reflected which best benchmarks the daily price received for the majority of crude oil sales. Note 4: Does not include capitalized acquisition costs, incorporated in acquisitions when occurred. 16825 Northchase Drive, Suite 400, Houston, Texas 77060 www.SwiftEnergy.com Swift/11
